Citation Nr: 0124626	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  99-13 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated at 10 percent.

2.  Entitlement to an increased evaluation for status post 
meniscectomy of the right knee, currently evaluated at 10 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO) which denied the benefits sought on appeal. 

The Board observes that the veteran submitted a statement in 
March 2001 that could be construed as a request to reopen 
entitlement to service connection for G6PD deficiency.  
However, this matter is not before the Board because it has 
not been prepared for appellate review.  Accordingly, this 
matter is referred to the RO for clarification and 
appropriate action.  


REMAND

The veteran contends that his bilateral knee disabilities are 
more disabling than currently evaluated.  The record shows 
that the RO initially granted service connection for the 
bilateral knee disabilities effective from October 1987, and 
later assigned 10 percent evaluations effective from 
September 1995.  Subsequent rating decisions have confirmed 
and continued the 10 percent evaluations.

In relation to the current appeal, the record contains a VA 
examination performed in January 1999 and a packet of 
information submitted by the veteran that includes some VA 
outpatient records.  There is no indication that the RO 
requested current VA treatment records in connection with the 
current appeal or inquired whether relevant private treatment 
records were available.

More significantly, the Board previously remanded this case 
in April 2001 for the scheduling of a hearing before a Member 
of the Board at the RO.  According to a Report of Contact 
contained in the claims file, the veteran thereafter stated 
that he preferred a hearing before the RO.  A hearing before 
the RO was scheduled for July 2001.  However, the veteran 
then requested a videoconference hearing before a Member of 
the Board.  The videoconference hearing was scheduled for 
August 2001.  The veteran then canceled the hearing and 
stated that he had relocated to Missouri and would request 
another hearing in Missouri.  As such, there appears to be an 
outstanding request for a hearing.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were implemented, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  This law sets forth requirements for assisting 
a veteran in developing the facts pertinent to his claim.  
Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

Based upon the above findings and the passage of the Veterans 
Claims Assistance Act, the Board finds that this matter must 
be remanded to the RO for additional development.  
Specifically, the RO should obtain all VA treatment records 
and any specified private medical records.  In addition, it 
appears that the veteran continues to desire a personal 
hearing before the RO or the Board.  The RO should contact 
the veteran and clarify whether he wants a personal hearing 
and, if so, whether he wants to appear before the RO or the 
Board.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The RO should request that the 
veteran identify all sources of medical 
treatment for his knees, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

3.  After obtaining and reviewing all 
treatment records the RO should determine 
whether the record contains sufficient 
medical evidence to make a decision on 
the claims for increased evaluations.  If 
not the RO should afford the veteran an 
additional VA examination to ascertain 
the severity and manifestations of he 
knee disabilities.

4.  The RO should contact the veteran and 
inquire whether he desires a personal 
hearing before the Board or the RO.  If 
the veteran desires a hearing he should 
be scheduled for they type of hearing he 
requests as soon as possible.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




